COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                No. 08-20-00156-CV
  IN THE MATTER OF THE ESTATE OF:
                                                 §                  Appeal from the
  ROBERT SCOTT MASTERS,
                                                 §             County Court at Law No. 2
                                 Deceased.
                                                 §            of Tom Green County, Texas

                                                 §                 (TC# 19P151-L2)


                                        OPINION

       Appellant Kippy Bailey applied to probate the holographic will of Robert Scott Masters

six-years after Masters’ death. In response, Masters’ potential heirs, Laura Ann Masters, Laura

Kit Martin, Steven Kimble Masters, and Walter Kit Masters (collectively, Appellees), filed a

small-estate affidavit and an original answer, contending that the application to probate Masters’

will should be denied because Bailey failed to file the application within four years of Masters’

death. Following a hearing to probate the will as a muniment of title, the trial court denied

Bailey’s application to probate the will and approved Appellees’ small-estate affidavit. Bailey

now challenges both rulings. We affirm the trial court’s order denying Bailey’s application to

probate Masters’ will as a muniment of title and affirm the order approving Appellees’ small-estate
affidavit.1

                           I. FACTUAL AND PROCEDURAL BACKGROUND

         Before his death, Masters lived with Bailey as domestic partners at a house in San Angelo,

Texas. Masters appeared on the deed as the sole owner of the house. He executed a holographic

will in 2007 that bequeathed the house to Bailey. Masters died on December 13, 2012. Bailey

discovered the will about a day after Masters’ death and kept it in his sole possession until six

years later, when he filed his application to probate the holographic will. According to Bailey,

Masters never revoked the will, it was wholly in Masters’ handwriting, and contained his signature.

Aside from designating Bailey as the beneficiary of the house and other personal property, it also

included specific gifts of personal property to other individuals, including Masters’ mother,

Appellee Laura Ann Masters. The will named Bailey as the executor, and following Masters’

death, Bailey distributed the specific gifts to the individuals named in the will without attempting

to probate the will.

         Bailey continued to reside at the house, paid property taxes, performed maintenance, and

paid utility bills in the years after Masters’ death. Sometime in 2018, Bailey had the language

“c/o Kippy Bailey” added to the tax records associated with the house, which still listed Masters

as the sole owner. In late 2018, Bailey sought to have some work done on the house. When the

contractor asked Bailey for a copy of the deed to the house, Bailey discovered that he did not have

legal title to the house. Bailey contacted an attorney about a month later, and the attorney advised

Bailey that he needed to admit the will to probate to transfer title to the house to his name.

         On March 27, 2019—over six years after Masters’ death—Bailey filed an application to



1
  This case was transferred from our sister court in Austin, and we decide it in accordance with the precedent of that
court to the extent required by TEX.R.APP.P. 41.3.

                                                          2
probate the holographic will as a muniment of title. In response, Appellees filed an original

answer and small-estate affidavit, asserting that they were beneficiaries under Texas intestacy law.

They also contended that the will could not be admitted to probate because Bailey, the executor of

the estate, was aware of the will’s existence and had not filed the will within four years of Masters’

death in compliance with the Texas Estates Code.2

        The trial court conducted an evidentiary hearing on Bailey’s application to probate the will.

At the hearing, Bailey did not dispute that he failed to file the will for probate within four years as

generally required by the Estates Code. Rather, the primary issue was whether he proved that he

was not in “default” for not timely filing the will for probate—a required finding to late-file a will

to probate. The “default” inquiry asks whether Bailey could show a valid excuse for failure to

timely offer the will. Bailey explained that he did not attempt to file the will because he did not

know that the will had to be admitted to probate, and that before speaking to his attorney, he was

under the impression that title to the property transferred automatically through the will. Bailey

agreed that he had not performed the duties of an executor because he thought he had done what

the law required of him. Bailey also believed that he owned a fifty-percent interest in the house,

with Masters owning the remaining interest.

        At the hearing, Appellees introduced tax statements associated with the house that showed

Masters as having sole title to the house in the years before and immediately following his death.

After Bailey requested the tax district to update its records, the statements for 2018 and 2019 listed

the House’s owners as “Robert Scott Masters - Deceased” with the notation added: “C/O Kippy

Bailey.” Appellees’ counsel also asked Bailey if he had owned any other real estate, which Bailey



2
  See TEX.EST.CODE ANN. § 256.003 (generally requiring a will to be presented for probate before fourth anniversary
of testator’s death).


                                                        3
denied. But Appellees’ counsel then introduced several deed records that showed that Bailey had

owned or transferred real property through written deeds.

       Following the hearing, the trial court denied Bailey’s application to file the will as a

muniment of title and approved Appellees’ small-estate affidavit. This appeal follows.

                                    II. ISSUES ON APPEAL

       In two issues, Bailey argues that the trial court erred by: (1) denying his application to file

the will as a muniment of title; and (2) approving Appellees’ small-estate affidavit. Bailey

primarily raises a legal sufficiency challenge in Issue One. His statement of Issue Two, however,

contends that the evidence supporting the trial court’s implied finding on “default is contrary to

the great weight and preponderance of the evidence”—language appropriate for a factual

sufficiency challenge.   Appellees also characterize Bailey as raising both legal and factual

sufficiency challenges. Thus, we group the sufficiency-of-the-evidence challenges under Issue

One and address Bailey’s other challenge to the small-state affidavit under Issue Two.

                 III. STANDARD OF REVIEW AND APPLICABLE LAW

       A. Standard of Review

       Where, as here, findings of fact are neither filed nor requested following a bench trial, we

imply that the trial court made all findings necessary to support its judgment, provided that: (1)

the necessary findings are raised by the pleadings and supported by the evidence; and (2) the

decision can be sustained by any reasonable theory consistent with the evidence and applicable

law. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); In re Estate of Rothrock, 312

S.W.3d 271, 273-74 (Tex.App.--Tyler 2010, no pet.). The trial court’s findings of fact, express

or implied, are reviewable for legal and factual sufficiency by the same standards applied in

reviewing the evidence supporting a jury’s answer. Rothrock, 312 S.W.3d at 273-74.


                                                 4
       As we explain below, Bailey carried the burden to justify his failure to timely file the will

for probate. When a party attacks the legal sufficiency of an adverse finding on an issue for which

he has the burden of proof, that party “must demonstrate on appeal that the evidence establishes,

as a matter of law, all vital facts in support of the issue.” Dow Chem. Co. v. Francis, 46 S.W.3d

237, 241 (Tex. 2001). “In reviewing a ‘matter of law’ challenge, the reviewing court must first

examine the record for evidence that supports the finding, while ignoring all evidence to the

contrary.” Id. “If there is no evidence to support the finding, the reviewing court will then

examine the entire record to determine if the contrary proposition is established as a matter of

law.” Id. “The point of error should be sustained only if the contrary proposition is conclusively

established.” Id.

       Legal sufficiency review must credit favorable evidence if a reasonable fact finder could,

and disregard contrary evidence unless a reasonable fact finder could not. City of Keller v. Wilson,

168 S.W.3d 802, 827 (Tex. 2005). When there is conflicting evidence, it is the province of the

trier of fact to resolve such conflicts. Id. at 820. We remain mindful that the trier of fact is the

sole judge of the credibility of the witnesses and the weight to give their testimony. Id. at 819;

Seasha Pools, Inc. v. Hardister, 391 S.W.3d 635, 639 (Tex.App.--Austin 2012, no pet.). Even if

evidence is undisputed, it is the province of the trier of fact to draw from it whatever inferences it

wishes so long as more than one inference is possible. City of Keller, 168 S.W.3d at 821. But if

the evidence allows only one inference, neither the trier of fact nor the reviewing court may

disregard it. Id. at 822.

       The ultimate test for legal sufficiency “must always be whether the evidence at trial would

enable [a] reasonable and fair-minded [fact finder] to reach the [result] under review.” Id. at 827.

So long as the evidence falls within this zone of reasonable disagreement, we may not substitute



                                                  5
our judgment for that of the trier of fact. Id. at 822.

        When a party attacks the factual sufficiency of an adverse finding on an issue on which he

has the burden of proof, that party must show that the adverse finding is against the great weight

and preponderance of the evidence. Dow Chem. Co., 46 S.W.3d at 242; Burbach v. Stearns,

No. 03-20-00399-CV, 2022 WL 406390, at *7 (Tex.App.--Austin Feb. 10, 2022, no pet.) (mem.

op). “We will set aside the finding only if, after considering and weighing all of the evidence in

the record pertinent to that finding, we determine that the credible evidence supporting the finding

is so weak, or so contrary to the overwhelming weight of all the evidence, that the finding should

be set aside and a new trial ordered.” Stearns, 2022 WL 406390, at *7, citing Crosstex N. Texas

Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 615 (Tex. 2016). Under a factual-sufficiency review,

the reviewing court must not substitute its judgment for that of the fact finder, who “is the sole

judge of the credibility of witnesses and the weight to be given to their testimony.” See Golden

Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).

        B. Controlling Law

        Section 256.003(a) of the Texas Estates Code generally requires that a will be submitted

for probate within four years of the testator’s death. TEX.EST.CODE ANN. § 256.003(a). Section

256.003(a) is underpinned by several public policy concerns: (1) the need to impose a reasonable

limit on the time in which the property of a deceased testator should be distributed, after payment

of debts; (2) to give all persons interested in the testator’s estate an early opportunity to contest the

will by living witnesses; and (3) to enforce the timely probate of wills. Rothrock, 312 S.W.3d at

274.

        After expiration of the four-year period, however, a will may still be probated so long as

the proponent is not in “default” for failing to timely probate the will. TEX.EST.CODE ANN.



                                                   6
§ 256.003(a). “As used in section 256.003(a), ‘default’ means failure to probate a will because

of the absence of reasonable diligence by the party offering the instrument.” Ramirez v. Galvan,

No. 03-17-00101-CV, 2018 WL 454733, at *2 (Tex.App.--Austin Jan. 10, 2018, no pet.) (mem.

op.), citing In re Estate of Allen, 407 S.W.3d 335, 339 (Tex.App.--Eastland 2013, no pet.). The

party applying for probate has the burden to demonstrate that he was not in default. In re Estate

of Campbell, 343 S.W.3d 899, 902 (Tex.App.--Amarillo 2011, no pet.), disapproved on other

grounds by Ferreira v. Butler, 575 S.W.3d 331, 338 (Tex. 2019). Whether the party applying for

probate is in default is usually a question of fact. Id. at 903.

         Here, the will was filed as a muniment of title which is governed by Chapter 257 of the

Probate Code. TEX.EST.CODE ANN. § 257.001 et seq. Section 257.054 similarly requires that a

will be filed as a muniment of title within four years of the testator’s death. Id. § 257.054(2).

The parties treat the default exception to the four-year filing period as the same for both a will filed

for probate and a will filed as a muniment of title.3

         “A person having custody of a will is charged with knowledge that it must be filed for

probate within the statutory period in order to rely on it, whether the necessity for doing so is

apparent to him or not.” Marshall v. Est. of Freeman, No. 03-20-00449-CV, 2022 WL 1273305,

at *3 (Tex.App.--Austin Apr. 29, 2022, no pet. h.) (mem. op.). Ignorance of the law is no excuse

for failure to comply with the statute. Id., citing Brown v. Byrd, 512 S.W.2d 753, 757 (Tex.App.-

-Tyler 1974, no writ), disapproved of on other grounds by Ferreira v. Butler, 575 S.W.3d 331,


3
  The muniment of title provision in section 257.054 does not have an express exception for late filing a will as a
muniment of title, as does section 256.003 for wills generally. That difference, however, may have been an
unintended result from the 2009 codification of the Estates Code. See Marshall v. Est. of Freeman, No. 03-20-00449-
CV, 2022 WL 1273305, at *2 n.4 (Tex.App.--Austin Apr. 29, 2022, no pet. h.) (noting how non-substantive
codification of the Estates Code left the default exception for wills generally under section 256.003, but not for wills
filed as a muniment of title under section 257.054). Whether the statute allows for an exception after four years for
wills filed as a muniment of title has not been raised by the parties, and we assume, without deciding that the exception
could apply.


                                                           7
338 n.55 (Tex. 2019) (disapproving of cases imputing one person’s default to others). “A person

who has custody of a will and refrains for the statutory period from presenting it for probate for

personal considerations or under the assumption that his title to property is safe without it is in

default.” Marshall, 2022 WL 1273305, at *3, citing Rothrock, 312 S.W.3d at 274; see also St.

Mary’s Orphan Asylum of Texas v. Masterson, 122 S.W. 587, 591 (Tex.App.--San Antonio 1909,

writ ref’d) (“By complying with the requirements of the statute, a person is afforded a way, and

the only way, to foreclose all contingencies; choosing not to resort to it amounts to willful

neglect.”).

       Texas case law, however, liberally permits a will to be offered as a muniment of title after

the four-year limitation period has expired. Ramirez, 2018 WL 454733, at *2, citing Allen, 407

S.W.3d at 339, and Chovanec v. Chovanec, 881 S.W.2d 135, 137 (Tex.App.--Houston [1st Dist.]

1994, no writ).    Some courts have found that a will proponent’s belief that probate was

unnecessary, when coupled with other circumstances, may be an adequate excuse to avoid a

finding of default. See, e.g., Allen, 407 S.W.3d at 341 (holding that a proponent was not in default

where she did not believe probate was necessary based on her attorney’s erroneous advice);

Chovanec, 881 S.W.2d at 137 (holding that a fact issue existed and summary judgment was

improper where a will proponent argued that he was not in default because he “didn’t know” he

had to probate the will, believed the property to be his separate property, and had been paid

royalties on mineral leases by third parties who never raised issue of proper title); Kamoos v.

Woodward, 570 S.W.2d 6, 9 (Tex.App.--San Antonio 1978, writ ref’d n.r.e.) (holding that the will

proponent was not in default where she had limited financial resources and did not believe that it

was necessary to offer the will for probate due to nature of the decedent’s estate); Matter of Estate

of Hammack, No. 12-15-00246-CV, 2016 WL 1446083, at *3-4 (Tex.App.--Tyler Apr. 13, 2016,



                                                 8
no pet.) (mem. op.) (holding that a fact issue defeated summary judgment where a will proponent

argued that he was not in default because he lacked the resources to probate the will and did not

know that it needed to be probated).

       Instructive here is the Austin court of appeal’s decision in Ramirez v. Galvan. In that case

the decedent and her husband resided together in a house they had purchased before the decedent’s

death. 2018 WL 454733, at *1. The decedent named her husband as the executor of her will and

directed him to make specific gifts to various individuals. She left the rest of her property,

including her interest in the house, to her husband. Id. The husband took possession of the will

prior to his wife’s death, and immediately began paying off his wife’s outstanding debts and

distributing his wife’s personal items in accordance with her instructions. Id. Because his wife

left the remainder of her estate to him, the husband did not think it was necessary to do anything

further to transfer the house’s title to himself. Id. The husband continued living in the house and

paid off the house’s mortgage with his separate funds. Id. When the husband tried to sell the

house approximately six years after his wife’s death, he discovered the necessity to probate the

will to acquire clear title. He promptly contacted an attorney and filed an application to probate

the wife’s will as a muniment of title. Id. Without entering findings or conclusions, the trial

court denied the husband’s application to probate the will, thus impliedly finding that the husband

was in default for failure to file the application within four years of the wife’s death. Id. at *2.

       On appeal, the husband argued that the evidence was legally and factually insufficient to

establish his default. Id. at *2. The Austin Court of Appeals held that the evidence was legally

sufficient to establish the husband’s default, pointing to: (1) the husband’s exclusive possession

and control of the will for six years after the wife’s death; and (2) his quasi-legal experience in

completing prior immigration and divorce proceedings, and from his experiences in purchasing



                                                  9
the house with the decedent. Id. Nevertheless, the court found that the evidence was factually

insufficient to establish the husband’s default, reasoning that: (1) the husband began paying the

wife’s debts before her death and immediately began distributing her property according to her

wishes after her death; (2) he believed that the intent of the will had been accomplished and that

the way the wife had “willed her interest” was sufficient; (3) the husband continued to live in the

house under the belief that he was the sole owner and no further action was necessary; and (4) the

husband contacted an attorney and filed an application to probate the will as soon as he learned of

the title issue with the house. Id. at *3. The court’s recitation of the facts also included the

observation that the husband had limited proficiency in the English language. Id. at *1. The

court found that the delay in filing the application was not due to the husband’s lack of diligence,

but his lack of knowledge that any further act to transfer title was necessary, and that the trial

court’s implied finding of default was so against the great weight and preponderance of the

evidence as to be clearly wrong and unjust. Id. at *3.

                                         IV. ANALYSIS

       A. Legal Sufficiency

       Relying on Ramirez, as recounted above, Bailey first argues that he proved “as a matter of

law” that he was reasonably diligent in offering the will for probate. We construe this claim as a

legal sufficiency challenge to the trial court’s implied finding that he was in default for failing to

timely attempt to probate the will. For much the same reason as explained in Ramirez, we reject

the claim. 2018 WL 454733, at *2.

       Bailey testified that he and Masters resided together in the house for several years before




                                                 10
Masters’ death, but at no point were they legally married.4 Bailey, the executor of Masters’ estate,

learned about the will’s existence right after Masters’ death. The specific gifts enumerated in

Masters’ will were distributed to their named beneficiaries through some means not clear from the

record. Under the impression that title to the house had automatically transferred to him, Bailey

continued to reside in the house, making tax and utility payments, and maintaining the property.

In 2018, approximately six years after Masters’ death, Bailey learned of the title issue when he

experienced trouble having work done on the house. Bailey contacted an attorney about a month

later, and the attorney advised him of the need to probate the will. Bailey applied to probate the

will in late March 2019, and he did not dispute that he had filed his application more than four

years after Masters’ death. In response, Appellees presented evidence that Bailey had some

experience with and knowledge of land titles, having conveyed and received title to real property

earlier in his life. The record shows that Bailey never had legal title to the house, and the house’s

tax records revealed that Masters was the sole owner of the house in the years following his death.

        We find that there is legally sufficient evidence to support the trial court’s implied finding

of default. Bailey had exclusive possession and control over the will in the years prior to his filing

of the application to probate the will. He also knew of land titles and their general function. And

unlike the husband in Ramirez, there is no evidence that Bailey had any legal title to the house.

Rather, the record suggests that Bailey resided in the house with Masters, who retained sole title

to the house. Nor does Bailey dispute that he failed to file an application to probate the will within

four years of Masters’ death.


4
  The U.S. Supreme Court’s holding in Obergefell v. Hodges which recognized a constitutional right for same sex
couples to wed, was decided on June 26, 2015, well after Masters’ death. Obergefell v. Hodges, 576 U.S. 644, 675-
76 (2015). Bailey asserts no claim here that he was in fact legally married to Masters, nor does he assert that
Obergefell applies retroactively, which itself is an unresolved question. See Pidgeon v. Turner, 538 S.W.3d 73, 84
(Tex. 2017) (declining to decide retroactivity of Obergefell); but see Ranolls v. Dewling, 223 F.Supp.3d 613, 622
(E.D. Tex. 2016) (deciding Obergefell does apply retroactively).


                                                       11
       As a result, because there is some evidence in support of the trial court’s implied finding

of default, we hold that legally sufficient evidence supports the finding. See Ramirez, 2018 WL

454733, at *2.

       B. Factual Sufficiency

       Next, we consider whether the evidence is factually insufficient to support the trial court’s

implied finding of default. Like Ramirez, the property in Masters’ estate was distributed by some

means to his heirs in accordance with his will. And in the years before his death, Masters resided

with Bailey in the house, and he gifted Bailey the house in the will. Under the impression that

title transferred automatically to him through the will and that no further action was necessary,

Bailey continued to reside in the house, pay its associated property taxes and utility bills, and

maintain it. Again, Bailey did not dispute that he failed to file the will within four years of

Masters’ death, positing that he (Bailey) did not believe probate was necessary to transfer title to

the house to himself.

       The trial court here was aware of the Ramirez v. Galvan opinion when it decided the case

and acknowledged some of the factual similarities to this case. At the hearing, however, the trial

judge distinguished Ramirez in two ways. First, the trial court noted that the movant in Ramirez

was the spouse of the decedent who already owned half of the property through the couple jointly

purchasing the property. Second, the trial judge reasoned that Bailey “knows about deeds” and

that he “understands property is transferred by deed, not just because somebody says it in a Will[.]”

In cross-examination, Bailey initially denied owning any other property. But he was then shown

deed records on a property deeded to him after his own mother’s death, and a second property

where he was used as an intermediary to transfer property by deed between relatives. Copies of

those deeds were admitted as evidence.



                                                 12
       We also agree that Ramirez stands on a different footing. The husband in Ramirez already

held some legal title to the property while Bailey had no titled interest. A person with undisputed

legal title to an undivided interest in property might feel safe residing there, but a person with no

legal title would enjoy no similar assurance. Relevant to that distinction, the evidence supported

the inference that Bailey should have appreciated the importance of land titles, as he had some

experience in the transfer of property through written deeds. The court in Ramirez also noted that

the husband was an immigrant from Veracruz whose first language was not English, such that he

required a translator to testify. 2018 WL 454733, at *1. Nothing in the testimony suggests that

Bailey had any similar impediments. The distinction is significant in this respect: prior cases

have found that a will proponent’s belief that probate was unnecessary, when coupled with some

other circumstance, might support a finding of no default. See, e.g., Allen, 407 S.W.3d at 341

(belief based on attorney’s erroneous advice); In re Est. of Perez, 324 S.W.3d 257, 263 (Tex.App.-

-El Paso 2010, no pet.) (evidence of will proponent’s limited financial resources, limited

educational background, and belief that attorney had taken care of the matter supported trial court

finding of no default); Chovanec, 881 S.W.2d at 137 (belief based in part on action of third party

who paid royalty interests); Kamoos, 570 S.W.2d at 9 (additional factor of lack of financial

resources). Here, the record contains Bailey’s stated belief that title automatically passed under

the un-probated will, but no additional factor substantiating that belief. In effect, the record only

supports his belief based on ignorance of the law, which by itself cannot support a finding of a

lack of default. See Marshall, 2022 WL 1273305, at *3.

       Based on our review of the record, including the facts recounted above, we conclude that

the trial court’s implied finding of default is not so against the great weight and preponderance of

the evidence as to be clearly wrong and unjust.



                                                  13
       Bailey’s Issue One is overruled.

       C. Small-Estate Affidavit

       Finally, Bailey argues in Issue Two that the trial court’s order approving Appellees’ small-

estate affidavit is “wrong and unjust,” reasoning that Bailey has resided in and maintained the

house since Masters’ death and that he would likely lose possession of the house if the small-estate

affidavit is upheld.   Bailey asks this Court, “in equity and fairness, [to] grant [Bailey] the

homestead rights of a surviving spouse . . . [and] allow [Bailey] to remain in the [house] for the

remainder of his life with all the rights and duties of a surviving spouse.” Bailey offers no

independent legal authority for this Court to do so, nor to set aside the trial court’s order approving

the small-estate affidavit.

       Moreover, because we resolve the issue of default against him, Bailey lacks standing to

challenge the validity of Appellees’ small-estate affidavit. In a probate proceeding, a party only

has standing to bring a challenge to an issue if they have an interest in the estate. See Estate of

Aguilar, No. 04-15-00688-CV, 2017 WL 1244447, at *5 (Tex.App.--San Antonio Apr. 5, 2017,

pet. denied) (mem. op.) (listing parties who have standing to be interested in an estate), citing

TEX.EST.CODE ANN. §§ 22.001, 22.018, and Estate of Forister, 421 S.W.3d 175, 177 (Tex.App.-

-San Antonio 2013, pet. denied). Because we have found that Bailey was not the executor of

Masters’ will, and the record does not show he has any other interest in the estate, he lacks standing

to challenge the validity of the small-estate affidavit. For these reasons, we decline to overturn

the trial court’s order approving Appellees’ small-estate affidavit or granting his requested relief.

       Bailey’s Issue Two is overruled.

                                       VII. CONCLUSION

       We affirm the trial court’s orders denying Bailey’s application to probate Masters’ will as



                                                  14
a muniment of title and approving Appellees’ small-estate affidavit.



                                             JEFF ALLEY, Justice

July 20. 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  15